DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
	Wexler et al., US Patent Application Publication No. 2017/0192401, describes one or more category tags may be assigned to an image, refer to paragraph [0170].
	Allekotte et al., US Patent Application Publication No. 2017/0115853, describes determining one or more image tags associated with the image based at least in part on the metadata and the image recognition data, refer to paragraph [0032], user selecting 
	Brandt, US Patent Application Publication No. 2017/0060580, describes the claimed “identifying an object category of the object based on the depiction of the object, the object category corresponding with one or more tags”, refer to paragraph [0022].
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest in the context of each of independent claims 1, 8, and 15 “selecting media content from among the collection of media content based on a contextual factor and the one or more tags that correspond with the object category; and causing display of a presentation of the media content based on the position of the object at the client device”.
The following side by side comparison between pending independent claims 1, 8, and 15 of this child application and issued independent claims 1, 9, and 17 of the patented parent application illustrates the patentable differences between this application’s claims and the parent’s patented claims.
This application’s independent claims 1, 8, and 15 filed on 04/17/2020:

1.    A method comprising:

causing display of image data at a client device, the image data comprising a depiction of an object at a position within the image data;



the object category corresponding with one or more tags;

selecting media content from among the collection of media content based on a contextual factor and the one or more tags that correspond with the object category; and



causing display of a presentation of the media content based on the position of the object at the client device.






8.    A system comprising: 

a memory; and

at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:

causing display of image data at a client device, the image data comprising a depiction of an object at a position within the image data;

identifying an object category of the object based on the depiction of the object, 


the object category corresponding with one or more tags;





causing display of a presentation of the media content based on the position of the object at the client device.






15.    A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:

causing display of image data at a client device, the image data comprising a depiction of an object at a position within the image data;

identifying an object category of the object based on the depiction of the object, 

the object category corresponding with one or more tags;

selecting media content from among the collection of media content based on a contextual factor and the one or more tags that correspond with the object category; and










1. A method comprising: 

capturing an image frame at a client device, the image frame including a depiction of an object at a position within the image frame; 






accessing media content associated with the object category within a media repository in response to the identifying the object category; 

generating a presentation of the media content; and 

causing display of the presentation of the media content at a location within the image frame at the client device, the location of the presentation of the media content based on the position of the depiction of the object within the image frame.


9. A system comprising: 

a memory; and 

at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising: 

capturing an image frame at a client device, the image frame including a depiction of an object at a position within the image frame; 

identifying an object category of the object based on the depiction of the object within the image frame; 







generating a presentation of the media content; and 

causing display of the presentation of the media content at a location within the image frame at the client device, the location of the presentation of the media content based on the position of the depiction of the object within the image frame.


17. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 

capturing an image frame at a client device, the image frame including a depiction of an object at a position within the image frame; 

identifying an object category of the object based on the depiction of the object within the image frame; 




accessing media content associated with the object category within a media repository in response to the identifying the object category; 

generating a presentation of the media content; and 


.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613